In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 16-1163V
                                      Filed: April 5, 2017
                                      Not for Publication

*************************************
LLOYD FRED BOPP,                           *
                                           *
             Petitioner,                   *
                                           *              Attorneys’ fees and costs decision;
 v.                                        *              respondent does not object
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
                                           *
*************************************
Nancy R. Meyers, Greensboro, NC, for petitioner.
Amy P. Kokot, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On September 20, 2016, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012) (“Vaccine Act”) alleging that his receipt of
influenza (“flu”) vaccine on September 4, 2015 caused him to develop hives, bilateral lower
extremity swelling, bloating, and shortness of breath. Pet. at ¶¶ 3, 4. On March 8, 2017, the
undersigned issued an Order Concluding Proceedings based on petitioner’s Notice of Voluntary
Dismissal under Vaccine Rule 21(a)(1)(A).

        On April 4, 2017, petitioner filed an unopposed motion for attorneys’ fees and costs.
Petitioner requests $10,958.00 in attorneys’ fees and $2,814.98 in costs for a total of $13,772.98.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
In compliance with General Order #9, petitioner states he incurred no out-of-pocket expenses in
pursuing his claim. Petitioner writes that respondent’s “lack of objection . . . should not be
construed as an admission, concession, or waiver to the hourly rates requested, the number of
hours billed, or the other litigation related costs.” Fee App. at 1.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s application for attorneys’ fees and
costs.

        Accordingly, the undersigned awards the total amount of $13,772.98 as a lump sum
in the form of a check payable jointly to petitioner and Ward Black Law.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: April 5, 2017                                                       s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2